Exhibit 10.1

 

 

 

MANUFACTURERS’ SERVICES LIMITED,

 

as the Company

 

 

and

 

 

BUYERS,

 

as defined herein

 

 

SECURITIES PURCHASE AGREEMENT

 

Dated as of July 1, 2003

 

 

4.5% Convertible Preferred Stock
and Warrants to Purchase Common Stock

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

Purchase and Sale of Series B Preferred and Warrants

 

 

SECTION 2.

Buyer’s Representations and Warranties

 

 

SECTION 3.

Representations and Warranties of the Company

 

 

SECTION 4.

Covenants

 

 

SECTION 5.

Transfer Agent Instructions

 

 

SECTION 6.

Conditions to the Company’s Obligation to Close

 

 

SECTION 7.

Conditions to Each Buyer’s Obligation to Purchase

 

 

SECTION 8.

Indemnification

 

 

SECTION 9.

Miscellaneous

 

EXHIBITS

 

Exhibit A

Schedule of Buyers

Exhibit B

Form of Warrant

Exhibit C

Schedule of Fees

Exhibit D

Form of Registration Rights Agreement

Exhibit E

Certificate of Amendment of Certificate of Incorporation

Exhibit F

Form of Irrevocable Transfer Agent Instructions

Exhibit G

Form of Company Counsel Opinion

 

SCHEDULES

 

Schedule A

Wire Instructions

 

--------------------------------------------------------------------------------

 


 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of July 1, 2003,
by and among Manufacturers’ Services Limited, a Delaware corporation (the
“Company”), and the Buyers listed on the Schedule of Buyers attached hereto as
Exhibit A (individually, a “Buyer” and, collectively, the “Buyers”).

 

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:

 

A.                                    In accordance with the terms and
conditions of this Agreement, the Company has agreed to issue and sell, and the
Buyers have agreed to purchase in the aggregate, (i) 500,000 shares, par value
$.001 per share, of 4.5% Series B Convertible Preferred Stock of the Company
(the “Series B Preferred”) which shall be convertible into shares of the common
stock, par value $.001 per share, (the “Common Stock”) of the Company (as
converted, the “Conversion Shares”) and (ii) Warrants (such Warrants,
substantially in the form attached hereto as Exhibit B, as the same may be
amended, modified or supplemented from time to time in accordance with the terms
thereof, the “Buyer Warrants”) to purchase 1,059,322 shares of Common Stock (as
exercised, collectively, the “Buyer Warrant Shares”).

 

B.                                    To induce U.S. Bancorp Piper Jaffray
(“Piper Jaffray”) and RBC Dain Rauscher Inc. (“RBC” and together with Piper
Jaffray, the “Placement Agents”) to act as exclusive placement agents with
respect to the offering of the Series B Preferred and the Buyer Warrants (the
“Offering”), the Company has agreed to issue Warrants (such Warrants,
substantially in the form attached hereto as Exhibit B, as the same may be
amended, modified or supplemented from time to time in accordance with the terms
thereof, the “Placement Agent Warrants” and, together with the Buyer Warrants,
the “Warrants”) to purchase 105,932 shares of Common Stock (as exercised
collectively, the “Placement Agent Warrant Shares” and, together with the Buyer
Warrant Shares, the “Warrant Shares”).

 

C.                                    Contemporaneously with the execution and
delivery of this Agreement, the parties hereto are executing and delivering a
Registration Rights Agreement substantially in the form attached hereto as
Exhibit D (as the same may be amended, modified or supplemented from time to
time in accordance with the terms thereof, the “Registration Rights Agreement”)
pursuant to which the Company has agreed to provide certain of the Buyers and
the Placement Agents with the benefit of certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”) and applicable state securities laws, on the
terms and subject to the conditions set forth therein.

 

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

SECTION 1. Purchase and Sale of Series B Preferred and Warrants.

 

(a)  Purchase of Series B Preferred and Warrants.  Subject to the satisfaction
(or waiver) of the conditions set forth in Sections 6 and 7 of this Agreement,
the Company shall issue and sell to each Buyer, and each Buyer severally and not
jointly agrees to purchase from the

 

--------------------------------------------------------------------------------


 

Company, such number of shares of Series B Preferred and the Buyer Warrants to
purchase the aggregate number of shares of Common Stock in the respective
amounts, set forth opposite such Buyer’s name on the Schedule of Buyers attached
hereto as Exhibit A (the “Closing”).  The Company shall issue to each Buyer one
share of Series B Preferred and Warrants to purchase 2.118644 Warrant Shares for
each Fifty United States Dollars ($50.00) tendered by each such Buyer.

 

(b)  The Closing.  The date and time of the Closing (the “Closing Date”) shall
be 10:00 a.m., New York time, on July 3, 2003, subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 of this Agreement.  The
Closing shall occur on the Closing Date at the offices of Hale and Dorr LLP, 60
State Street, Boston, Massachusetts.

 

(c)  Form of Payment.  On the Closing Date, (i) each Buyer shall pay the Company
for the shares of Series B Preferred and the related Buyer Warrants to be issued
and sold to such Buyer on the Closing Date, by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions
attached hereto on Schedule A, (ii) the Company shall reimburse each Buyer for
its reasonable expenses to the extent required by Section 4(i) of this
Agreement, and (iii) the Company shall deliver to each Buyer certificates in the
name of each Buyer representing the number of shares of Series B Preferred which
such Buyer is then purchasing hereunder, along with Warrants representing the
related number of Warrant Shares, duly executed on behalf of the Company and
registered in the name of such Buyer.

 

SECTION 2.  Buyer’s Representations and Warranties.  Each Buyer represents and
warrants to the Company with respect to only itself that as of the date hereof:

 

(a)  Investment Purpose.  Such Buyer (i) is acquiring the Series B Preferred and
the Warrants, (ii) upon conversion of the Series B Preferred owned by it, will
acquire the Conversion Shares then issuable upon conversion thereof, and (iii)
upon exercise of the Warrants held by it, will acquire the Warrant Shares then
issuable upon exercise thereof (the Series B Preferred, the Conversion Shares,
the Warrants and the Warrant Shares collectively are referred to herein as the
“Securities”) for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempt from registration under
the Securities Act; provided, however, that by making the representations
herein, such Buyer does not agree to hold any of the Securities for any minimum
or other specific term; provided, further, that any disposition shall be in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act.

 

(b)  Accredited Investor Status.  Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the Securities Act and was
not organized for the specific purpose of acquiring the Securities.

 

(c)  Reliance on Exemptions.  Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of the United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein and in the applicable

 

2

--------------------------------------------------------------------------------


 

Warrant in order to determine the availability of such exemptions and the
eligibility of such Buyer to acquire the Securities.

 

(d)  Information.  Such Buyer (i) has been furnished with or believes it has had
full access to all of the information that it considers necessary or appropriate
for deciding whether to purchase the Series B Preferred, the Warrants, the
Conversion Shares and the Warrant Shares, (ii) has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities, (iii) can bear the economic risk
of a total loss of its investment in the Series B Preferred and the Warrants and
(iv) has such knowledge and experience in business and financial matters so as
to enable it to understand the risks of and form an investment decision with
respect to its investment in the Securities. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall limit, modify, amend or affect the Company’s
representations and warranties contained in this Agreement and such Buyer’s
right to rely thereon.

 

(e)  No Governmental Review.  Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(f)  Transfer or Resale.  Such Buyer understands that, except as provided in the
Registration Rights Agreement, the Securities have not been, and the Series B
Preferred and the Warrants will not be, registered under the Securities Act or
any state securities laws, and may not be offered for sale, sold, assigned or
transferred without registration under the Securities Act or an exemption
therefrom and that, in the absence of an effective registration statement under
the Securities Act, such Securities may only be sold under certain circumstances
as set forth in the Securities Act. In that connection, such Buyer is aware of
Rule 144 under the Securities Act and the restrictions imposed thereby.

 

(g)  Legends.

 

(1)  Such Buyer understands that any certificate evidencing shares of Series B
Preferred and any certificate evidencing such Warrant (and all securities issued
in exchange therefor or in substitution thereof, other than Common Stock, if
any, issued upon conversion thereof (in the case of a share of Series B
Preferred) or upon exercise thereof (in the case of a Warrant), which shall bear
the legend set forth in Section 2(g)(2) of this Agreement, if applicable) shall
bear a legend in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION

 

3

--------------------------------------------------------------------------------


 

STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION THEREFROM. THE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED
BY THE SECURITIES.

 

The Company shall place the following legend on any Warrant or certificate
representing shares of Series B Preferred, as appropriate, held by or
transferred to an “affiliate” (as defined in Rule 501(b) of Regulation D under
the Securities Act) of the Company:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE HELD BY A PERSON WHO MAY BE
DEEMED TO BE AN AFFILIATE OF THE ISSUER FOR PURPOSES OF RULE 144 PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY BE
SOLD ONLY IN COMPLIANCE WITH RULE 144, PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION THEREFROM.

 

The legends set forth above shall be removed and the Company shall issue a new
certificate representing shares of Series B Preferred or Warrants, as
appropriate, of like tenor and number of shares, as appropriate, and which shall
not bear the restrictive legends required by this Section 2(g)(1), if the holder
of the Securities has not been an “affiliate” (as defined in Rule 501(b) of
Regulation D under the Securities Act) during the preceding three (3) months,
upon expiration of the two year holding period under Rule 144(k) of the
Securities Act (or any successor rule).

 

(2)  Such Buyer understands that any stock certificate representing Conversion
Shares or Warrant Shares shall bear a legend in substantially the following form
(unless (i) such Conversion Shares or Warrant Shares have been transferred or
sold pursuant to an effective registration statement, (ii) such Conversion
Shares or Warrant Shares, as appropriate, have been transferred or sold pursuant
to the exemption from registration provided by Rule 144 under the Securities
Act, (iii) such Conversion Shares or Warrants Shares, as appropriate, may be
transferred pursuant to Rule 144(k) under the Securities Act, or (iv) unless
otherwise agreed by the Company in writing with written notice to the transfer
agent):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE LAWS. THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION

 

4

--------------------------------------------------------------------------------


 

STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION THEREFROM. THE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED
BY THE SECURITIES.

 

The Company shall instruct the transfer agent to place the following legend on
any certificate evidencing Conversion Shares or Warrant Shares held by or
transferred to an “affiliate” (as defined in Rule 144(a)(1) under the Securities
Act) of the Company:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE HELD BY A PERSON WHO MAY BE
DEEMED TO BE AN AFFILIATE OF THE ISSUER FOR PURPOSES OF RULE 144 PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY BE
SOLD ONLY IN COMPLIANCE WITH RULE 144, PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO A VALID EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.

 

The legend set forth above shall be removed and the Company shall issue the
relevant Securities without such legend to the holder of the Securities upon
which it is stamped, (i) if such Securities are registered for resale under the
Securities Act and have been transferred or sold pursuant to an effective
registration statement, (ii) if, in connection with a sale transaction, such
holder provides the Company with an opinion of counsel reasonably acceptable to
the Company to the effect that a public sale, assignment or transfer of the
Securities may be made without registration under the Securities Act, or
(iii) if the holder of the Securities has not been an “affiliate” (as defined in
Rule 501(b) of Regulation D under the Securities Act) during the preceding three
(3) months, upon expiration of the two-year period under Rule 144(k) of the
Securities Act (or any successor rule).  The Company shall not require such
opinion of counsel for the sale of Securities in accordance with Rule 144 of the
Securities Act, provided the Seller provides such representations that the
Company shall reasonably request confirming compliance with the requirements of
Rule 144.

 

(3)  Such Buyer understands that, in the event Rule 144(k) as promulgated under
the Securities Act (or any successor rule) is amended to change the two-year or
three-month periods under Rule 144(k) (or the corresponding periods under any
successor rule), (i) each reference in Sections 2(g)(1) and 2(g)(2) of this
Agreement to “two (2) years” or the “two-year period” and to “three (3) months”
shall be deemed for all purposes of this Agreement to be references to such
changed period or periods, and (ii) all corresponding references in the Series B
Preferred and Warrants shall be deemed for all purposes to be references to the
changed

 

5

--------------------------------------------------------------------------------


 

period or periods, provided that such changes shall not become effective if they
are otherwise prohibited by, or would otherwise cause a violation of, the
then-applicable federal securities laws.

 

(h)  Authorization; Enforcement; Validity.  Each of this Agreement and the
Registration Rights Agreement have been duly and validly authorized, executed
and delivered on behalf of such Buyer and are a valid and binding agreement of
such Buyer enforceable against such Buyer in accordance with its respective
terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(i)  Residency.  Such Buyer is a resident of that country or state specified in
its address on the Schedule of Buyers attached hereto as Exhibit A.

 

(j)  No Conflicts.  The execution and performance of each of this Agreement and,
to the extent such Buyer is a party thereto, the Registration Rights Agreement
do not conflict with any agreement to which such Buyer is a party or is bound
thereby, any court order or judgment addressed to such Buyer, or the constituent
documents of such Buyer.

 

(k)  Conversion/Exercise Limitation. (A) Subject to Buyer’s election on the
signature pages hereto, each Buyer hereby agrees that in no event will it
convert any of the Series B Preferred or exercise any of the Warrants in excess
of the number of such shares of Series B Preferred or Warrants, upon the
conversion or exercise of which (x) the number of shares of Common Stock
beneficially owned by such Buyer (other than the shares which would otherwise be
deemed beneficially owned except for being subject to a limitation on conversion
or exercise analogous to the limitation contained in this Section 2(k)(A)) plus
(y) the number of shares of Common Stock issuable upon the conversion of such
Series B Preferred and exercise of such Warrants, would be equal to or exceed
4.99% of the number of shares of Common Stock then issued and outstanding (after
giving effect to such conversion or exercise), it being the intent of the
Company and the Buyers that no Buyer be deemed at any time to have the power to
vote or dispose of greater than 4.99% of the number of shares of Common Stock
issued and outstanding. As used herein, beneficial ownership shall be determined
in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). To the extent that the limitation contained in
this Section 2(k)(A) applies (and without limiting any rights the Company may
otherwise have), the Company may rely on the Buyer’s determination of whether
the Series B Preferred are convertible or the Warrants exercisable pursuant to
the terms hereof, the Company having no obligation whatsoever to verify or
confirm the accuracy of such determination, and the submission of a notice of
conversion for Series B Preferred or the Exercise Notice (as that term is
defined in the Warrant) by the Buyer shall be deemed to be the Buyer’s
representation that the Series B Preferred or the Warrants specified therein are
convertible or exercisable pursuant to the terms hereof. Nothing contained
herein shall be deemed to restrict the right of a Buyer to convert the Series B
Preferred at such time as the conversion or exercise thereof will not violate
the provisions of this Section 2(k)(A).  Notwithstanding anything to the
contrary, this Section 2(k)(A) shall only apply to a Buyer who has elected to be
subject to this Section by so indicating in the signature page.

 

6

--------------------------------------------------------------------------------


 

(B) Subject to Buyer’s election on the signature pages hereto, each Buyer hereby
agrees that in no event will it convert any of the Series B Preferred or
exercise any of the Warrants in excess of the number of such shares of Series B
Preferred or Warrants, upon the conversion or exercise of which (x) the number
of shares of Common Stock beneficially owned by such Buyer (other than the
shares which would otherwise be deemed beneficially owned except for being
subject to a limitation on conversion or exercise analogous to the limitation
contained in this Section 2(k)(B)) plus (y) the number of shares of Common Stock
issuable upon the conversion of such Series B Preferred and exercise of such
Warrants, would be equal to or exceed 9.99% of the number of shares of Common
Stock then issued and outstanding (after giving effect to such conversion or
exercise), it being the intent of the Company and the Buyers that no Buyer be
deemed at any time to have the power to vote or dispose of greater than 9.99% of
the number of shares of Common Stock issued and outstanding. As used herein,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). To the extent
that the limitation contained in this Section 2(k)(B) applies (and without
limiting any rights the Company may otherwise have), the Company may rely on the
Buyer’s determination of whether the Series B Preferred are convertible or the
Warrants exercisable pursuant to the terms hereof, the Company having no
obligation whatsoever to verify or confirm the accuracy of such determination,
and the submission of a notice of conversion for Series B Preferred or the
Exercise Notice (as that term is defined in the Warrant) by the Buyer shall be
deemed to be the Buyer’s representation that the Series B Preferred or the
Warrants specified therein are convertible or exercisable pursuant to the terms
hereof. Nothing contained herein shall be deemed to restrict the right of a
Buyer to convert the Series B Preferred at such time as the conversion or
exercise thereof will not violate the provisions of this Section 2(k)(B). 
Notwithstanding anything to the contrary, this Section 2(k)(B) shall only apply
to a Buyer who has elected to be subject to this Section by so indicating in the
signature page.

 

SECTION 3.  Representations and Warranties of the Company.  The Company
represents and warrants to the Placement Agents and each of the Buyers that as
of the date hereof subject to such exceptions as set forth in a Disclosure
Schedule:

 

(a)  Organization and Qualification.  The Company and its “Subsidiaries” (which,
for purposes of this Agreement, means any entity in which the Company, directly
or indirectly, owns a majority of the capital stock or other equity or similar
interests) are corporations, partnerships or limited liability companies duly
organized and validly existing in good standing under the laws of the
jurisdiction in which they are incorporated or organized, and have the requisite
corporate, limited liability company or partnership power and authorization to
own their properties and to carry on their business as now being conducted. 
Copies of the Company’s Certificate of Incorporation and Bylaws, and all
amendments thereto, have been filed as exhibits to the Company’s SEC Documents,
are in full effect and have not been modified.  Each of the Company and its
Subsidiaries is duly qualified as a foreign corporation, partnership or limited
liability company to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted and
proposed to be conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect.  As used in this Agreement, “Material

 

7

--------------------------------------------------------------------------------


 

Adverse Effect” means any material adverse effect on the business, properties,
assets, operations, results of operations or financial condition of the Company
and its Subsidiaries, taken as a whole, or on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined below). A complete list
of Subsidiaries is set forth on Schedule 3(a).

 

(b)  Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Warrants, the Registration Rights Agreement, the Irrevocable
Transfer Agent Instructions (as defined in Section 5 of this Agreement) and each
of the other agreements entered into by the parties hereto in connection with
the transactions contemplated by this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof.  On or before the Closing Date, the Company will have duly adopted,
executed and filed with the Secretary of State of the State of Delaware a
Certificate of Designations in the form set forth in Exhibit E hereto (the
“Certificate Amendment”) establishing the terms and the rights and preferences
of the Series B Preferred and the Company has not adopted or filed any other
document designating terms, rights or preferences of its preferred stock, other
than the Certificate of Designations for the 5.25% Series A Convertible
Preferred Stock of the Company.  The execution and delivery of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Series B Preferred, the reservation for issuance and the issuance of the
Conversion Shares issuable upon conversion thereof, the issuance of the Warrants
and the reservation for issuance and the issuance of the Warrant Shares issuable
upon exercise of the Warrants, have been duly authorized by the Company’s Board
of Directors and no further consent or authorization is required of the
Company’s Board of Directors or shareholders.  The Transaction Documents have
been duly executed and delivered by the Company. The Transaction Documents
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 

(c)  Capitalization.  Except for any shares issuable upon exercise of options
issued pursuant to employee benefit plans disclosed in the Company’s SEC
Documents, the capitalization of the Company is as described in the Company’s
SEC Documents. All of the Company’s outstanding shares have been, or upon
issuance will be, validly issued and are fully paid and nonassessable. The
Company’s Common Stock is registered pursuant to Section 12(b) of the Exchange
Act of 1934, and is listed for trading on the Principal Market (as defined
below).  Except as set forth in this Agreement, the Registration Rights
Agreement and as set forth in the SEC Documents, (i) no shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances; (ii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to,

 

8

--------------------------------------------------------------------------------


 

calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of the Company or any of
its Subsidiaries (other than any such options, warrants, scrip, rights, calls,
commitments, securities, understandings and arrangement outstanding under plans
disclosed in the SEC Documents (as defined below)); (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (v) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement; (vi) the Company does not have
any stock appreciation rights or “phantom” stock plans or agreements or any
similar plan or agreement; (vii) to the Company’s knowledge, (A) no current
officer or director who individually owns one percent (1%) or more of the
Company’s outstanding capital stock or (B) other beneficial owner of five
percent (5%) or more of the Company’s outstanding capital stock, has pledged
shares of the Company’s capital stock in connection with a margin account or
other loan secured by such capital stock; and (viii) to the Company’s knowledge,
the Company and its Subsidiaries have no liabilities or obligations required to
be disclosed in the SEC Documents but not so disclosed in the SEC Documents,
other than those incurred in the ordinary course of the Company’s or its
Subsidiaries’ respective businesses.

 

(d)  Issuance of Securities.  The Securities are duly authorized and, upon
issuance in accordance with the terms of the applicable Transaction Documents,
shall be (i) validly issued, fully paid and non-assessable and (ii) free from
all taxes, liens and charges with respect to the issuance thereof, other than
any liens or encumbrances created by or imposed by the Buyers, and shall not be
subject to preemptive rights or other similar rights of shareholders of the
Company. As of the Closing, at least 6,057,277 shares of Common Stock (subject
to adjustment pursuant to the Company’s covenant set forth in Section 4(e) of
this Agreement) will have been duly authorized and reserved for issuance upon
conversion of the Series B Preferred and exercise of the Warrants. Upon
conversion or issuance in accordance with the terms of the Series B Preferred or
upon exercise or issuance in accordance with the terms of the Warrants, as
applicable, the Conversion Shares and the Warrant Shares, as the case may be,
will be validly issued, fully paid and non-assessable and free from all taxes,
liens and charges with respect to the issue thereof, other than any liens or
encumbrances created by or imposed by the Buyers, with the holders being
entitled to all rights accorded to a holder of Common Stock.  Subject to the
accuracy of the representations and warranties of each of the Buyers in this
Agreement, the issuance by the Company of the Securities is exempt from
registration under the Securities Act and state securities laws.

 

(e)  No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Conversion Shares and the Warrant Shares) will
not (i) result in a violation of the Articles of Incorporation or the Bylaws;
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any

 

9

--------------------------------------------------------------------------------


 

rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect; or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market (as defined below)) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected. Neither the Company nor
its Subsidiaries is in violation of any material term of or in default under its
Articles of Incorporation, Bylaws or their organizational charter or bylaws,
respectively. Neither the Company nor any of its Subsidiaries is in violation of
any term of or in default under any contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its Subsidiaries, except where such
violations and defaults would not result, either individually or in the
aggregate, in a Material Adverse Effect. The business of the Company and its
Subsidiaries is not being conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
Except as disclosed on Schedule 3(e) of this Agreement, specifically
contemplated by this Agreement, as required under the Securities Act or as
required by Blue Sky filings (but only to the extent that such filings may be
made after the Closing), the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents. Except as disclosed in Schedule 3(e) of this
Agreement, all consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof and copies of such consents,
authorizations, orders, filings and registrations have been delivered to the
Buyers.  The Company is not in violation of the listing requirements of the
Principal Market, and has no actual knowledge of any facts which would
reasonably lead to delisting or suspension of the Common Stock by the Principal
Market in the foreseeable future.  The Company and its Subsidiaries are
currently unaware of any facts or circumstances which might give rise to any of
the foregoing events set forth in this paragraph.

 

(f)  SEC Documents; Financial Statements.  Since June 1, 2001, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Securities and Exchange Commission (the “Commission”)
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”) (all of the foregoing filed prior to or on the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). As of the date of filing of such SEC Documents, each such SEC
Document, as it may have been subsequently amended by filings made by the
Company with the SEC prior to the date hereof, complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder applicable to such SEC Document. None of the
SEC Documents, as of the date filed and as they may have been subsequently
amended by filings made by the Company with the Commission prior to the date
hereof, contained any untrue statement of a material fact or omitted to state a
material fact

 

10

--------------------------------------------------------------------------------


 

required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and published rules and
regulations of the Commission with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied in the United States, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes, may be condensed or summary statements and may be subject
to normal year end adjustments), corresponds to the books and records of the
Company and fairly present in all material respects the consolidated financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended. The SEC Documents, the
Confidential Private Placement Memorandum dated as of July 2, 2003 (the
“Confidential Private Placement Memorandum”) and the other written information
provided by or on behalf of the Company to the Buyers, taken as a whole, do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they are or were made, not misleading.  The Company
satisfies the requirements for use of Form S-3 for registration of the resale of
Registrable Securities (as defined in the Registration Rights Agreement) and
does not have any knowledge or reason to believe that it does not satisfy such
requirements or any knowledge of any fact which would reasonably result in its
not satisfying such requirements. The Company is not required to file and will
not be required to file any agreement, note, lease, mortgage, deed or other
instrument entered into prior to the date hereof and to which the Company is a
party or by which the Company is bound which has not been previously filed as an
exhibit to its reports filed with the Commission under the Exchange Act.

 

(g)  Absence of Litigation.  Except as disclosed in the section titled “Legal
Proceedings” in the Company’s Annual Report on Form 10-K for the period ended
December 31, 2002, there is no material action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened in writing against the Company or any of
the Subsidiaries or any of the Company’s or the Subsidiaries’ officers or
directors in their capacities as such.

 

(h)  No Integrated Offering.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the offering of the Securities contemplated
by this Agreement to be integrated with prior offerings by the Company for
purposes of the Securities Act or any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated, nor will the Company or any of its
Subsidiaries take any action or steps that would cause the offering of the
Securities contemplated by this Agreement to be integrated with other offerings

 

(i)  Intellectual Property Rights.  To the knowledge of the Company, the Company
and its Subsidiaries own or possess adequate rights or licenses to use all
trademarks, trade names, trade

 

11

--------------------------------------------------------------------------------


 

dress, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, technology licenses, approvals, governmental
authorizations, trade secrets, and other intellectual property rights
(collectively, “Intellectual Property”) necessary to conduct their respective
businesses as now conducted and as currently contemplated to be conducted by
them as described in the SEC Documents, except where the failure to currently
own or possess would not have a Material Adverse Effect.  The Company does not
have any knowledge of any infringement by the Company or its Subsidiaries of
Intellectual Property rights of others.  There is no claim, action or proceeding
being made by the Company or its Subsidiaries regarding the Intellectual
Property rights of the Company or its Subsidiaries or, to the Company’s
knowledge, brought or currently threatened against the Company or its
Subsidiaries regarding the Intellectual Property rights of or the use of any
Intellectual Property by the Company or its Subsidiaries of any third party
that, if the subject of an unfavorable decision, ruling or finding would have a
Material Adverse Effect.

 

(j)  Insurance.  The Company and each of its Subsidiaries have paid all premiums
due under the insurance policies maintained by them and such policies are in
full force and effect.

 

(k)  Regulatory Permits.  The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted (the “Permits”), and neither the
Company nor any such Subsidiary has received any written notice of proceedings
relating to the revocation or modification of any such Permit.

 

(l)  Tax Status.  The Company and each of its Subsidiaries (i) has made or filed
all federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges due with respect to the periods
covered by such returns, reports and declarations, except those being contested
in good faith and for which the Company has made appropriate reserves on its
books, and (iii) has paid or set aside on its books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations (referred to in clause (i) above)
apply.  There are no unpaid taxes that are individually or in the aggregate
material in amount claimed to be due by the taxing authority of any
jurisdiction.

 

(m)  Application of Takeover Protections.  The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation, the laws of the
state of its incorporation or the laws of any other state which is or could
become applicable to the Buyers as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyers’ ownership of the Securities.

 

(n)  Foreign Corrupt Practices.  Neither the Company nor any of its
Subsidiaries, nor, to the Company’s knowledge, any director, officer, agent,
employee or other person acting on behalf of the Company or any Subsidiary has,
in the course of his actions for, or on behalf of, the Company or any Subsidiary
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; made any direct or
indirect

 

12

--------------------------------------------------------------------------------


 

unlawful payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of the United
States Foreign Corrupt Practices Act of 1977, as amended; or made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

 

(o)  Transactions With Affiliates.  Except as disclosed in the SEC Documents,
and other than the grant of stock options granted pursuant to the Company’s
employee benefit plans or director stock option plans, none of the officers,
directors or employees of the Company is presently a party to any transaction
with the Company or any of its Subsidiaries (other than in connection with the
provision of services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any such officer, director, or employee has a
substantial interest or is an officer, director, trustee or partner, such that
the transaction would be required to be disclosed pursuant to Item 404 of
Regulation S-K promulgated under the Securities Act.

 

(p)  Brokers and Finders.  Except for fees payable to the Placement Agents as
placement agents, no brokers, finders or financial advisory fees or commissions
will be payable by the Company with respect to the transactions contemplated by
this Agreement.

 

(q)  Absence of Certain Changes.  Except as disclosed in the SEC Documents
available on the EDGAR system, since March 31, 2003, there has been no change or
development that has had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

(r)  No Material Non-Public Information.  Except for the issuance of the
Securities and the transactions contemplated by this Agreement, the Company has
not provided the Buyers with material non-public information.

 

SECTION 4.  Covenants.

 

(a)  Obligations. Each party shall timely satisfy each of the conditions to be
satisfied by it as provided in Sections 6 and 7 of this Agreement.

 

(b)  Form D and Blue Sky. The Company agrees to file timely a Form D with the
Commission with respect to the Securities as required under Regulation D and to
provide a copy thereof to each Buyer promptly after such filing. The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Securities for, sale to the Buyers at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Buyers on or prior to the
Closing Date. The Company shall make all timely filings and reports relating to
the offer and sale of the Securities required under applicable securities or
“Blue Sky” laws of the states of the United States following the Closing Date.

 

13

--------------------------------------------------------------------------------


 

(c)  Reporting Status. With a view to making available to the Investors (as that
term is defined in the Registration Rights Agreement) the benefits of Rule 144
promulgated under the Securities Act or any similar rule or regulation of the
Commission that may at any time permit the Investors to sell securities of the
Company to the public without registration (“Rule 144”), the Company shall: (i)
make and keep public information available, as those terms are understood and
defined in Rule 144; (2) file with the Commission in a timely manner all reports
and other documents required of the Company under the Securities Act and the
Exchange Act; and (3) furnish to each Investor, so long as such Investor owns
Registrable Securities (as that term is defined in the Registration Rights
Agreement) (the “Reporting Period”), promptly upon request, (A) a written
statement by the Company, if true, that it has complied with the applicable
reporting requirements of Rule 144, the Securities Act and the Exchange Act and
(B) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration
under the Securities Act.

 

(d)  Use of Proceeds.  The Company intends to use the net proceeds from the sale
of the Series B Preferred and the Warrants for working capital and general
corporate purposes, which may include capital expenditures, reduction of
indebtedness and potential acquisitions.

 

(e)  Reservation of Shares. The Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, a number of
shares of Common Stock (the “Reservation Amount”) no less than (i) one hundred
ten percent (110%) of the number of shares of Common Stock needed to provide for
the issuance of the Conversion Shares upon conversion of all of the Series B
Preferred without regard to any limitations on conversions or exercise and the
issuance of four (4) quarterly dividend payments on the Series B Preferred
assuming the Market Value (as defined in the Certificate Amendment) of the
Common Stock is $5.13 and (ii) one hundred percent (100%) of the number of
shares of Common Stock needed to provide for the issuance of the Warrant Shares
upon exercise of all Warrants.

 

(f)  Listing. The Company shall promptly use its best efforts to secure the
listing of all of the Conversion Shares and Warrant Shares upon each national
securities exchange and automated quotation system, if any, upon which shares of
Common Stock are then listed (subject to official notice of issuance) and, shall
maintain, so long as any other shares of Common Stock shall be so listed, such
listing of all Conversion Shares and Warrant Shares from time to time issuable
under the terms of the Transaction Documents. So long as any Securities are
outstanding, the Company shall maintain the Common Stock’s authorization for
quotation or listing on The New York Stock Exchange, Inc. (the “NYSE”), the
American Stock Exchange, Inc. (“AMEX”) or The Nasdaq National Market or SmallCap
Market (“NASDAQ”) (as applicable, the “Principal Market”). The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4(f).

 

(g)  Filing of Form 8-K. On or before the third Business Day following the
Closing Date, the Company shall file a Current Report on Form 8-K with the
Commission describing the terms of the transactions contemplated by the
Transaction Documents and including as exhibits to such Current Report on Form
8-K (i) this Agreement, (ii) the form of Warrants and (iii) the Registration
Rights Agreement, each in the form required by the Exchange Act. “Business Day”
means any day other than Saturday, Sunday or other day on which commercial banks
in the City of New York are required by law to remain closed

 

14

--------------------------------------------------------------------------------


 

(h)  Stockholder Approval.  If at anytime the Company determines, or it receives
written notice from the Principal Market, that it is required pursuant to the
listing rules of the Principal Market to obtain stockholder approval of the
issuance of all or a portion of the Securities issued or issuable under this
Agreement, then no later than the 120th day from the date of such determination
or receipt of such notice the Company shall submit a proposal to the annual
meeting of shareholders or call a special meeting of stockholders for that
purpose.  The Company shall prepare and mail to each of its stockholders
entitled to vote at such meeting a proxy statement soliciting each stockholder’s
affirmative vote to approve such matters as may be required under the listing
rules of the Principal Market in connection with the issuance of the Securities.

 

(i)  Expenses. Subject to Section 9(o) of this Agreement, at the Closing, the
Company shall reimburse the Buyers for the Buyers’ reasonable out-of-pocket
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement, up to a maximum of $25,000 in the aggregate,
which amount shall be paid by the Company to the Buyers concurrently with the
Company’s receipt of the Purchase Price at the Closing.

 

(j)  Additional Securities. For so long as any Buyer beneficially owns any
Securities, the Company will not issue any Series B Preferred or Warrants other
than to the Buyers as contemplated hereby.

 

(k)  Violation of Laws.  The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.             .

 

(l)  CUSIP Numbers. The Company in issuing the Securities shall use “CUSIP”
numbers (if then generally in use), and shall use such “CUSIP” numbers in
notices to holders as a convenience to holders thereof; provided that any such
notice may state that no representation is made as to the correctness of such
numbers either as printed on the Securities or as contained in any notice to
such holders and that reliance may be placed only on other identification
numbers printed on such Securities, and any such Company action referenced in
such notice (including, without limitation, redemption or automatic conversion
of Series B Preferred) shall not be affected by any defect in or omission of
such numbers.

 

(m)  Amendment or Supplement to Confidential Private Placement Memorandum.  If,
at any time prior to the Closing Date, any event with respect to the Company
shall occur which is required to be described in the Confidential Private
Placement, such event shall be so described, and an appropriate amendment or
supplement shall be prepared by the Company.

 

(n)  Action to Eliminate Conflicts. On or before the date on which a dividend or
Optional Make Whole Payment (as defined in the Certificate Amendment) is due and
payable pursuant to the Certificate Amendment, the Company shall have taken such
action so that the payment will not conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, except for such conflicts, defaults,
terminations,

 

15

--------------------------------------------------------------------------------


 

amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

SECTION 5.  Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its transfer agents, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at the
Depositary Trust Company (“DTC”), registered in the name of each Placement Agent
and each Buyer or their respective nominee(s), for the Conversion Shares and
Warrant Shares in such amounts as specified from time to time by a Placement
Agent or a Buyer to the Company upon conversion of the Series B Preferred or
exercise of the Warrants, as applicable and in accordance with their respective
terms (the “Irrevocable Transfer Agent Instructions”), substantially in the form
attached hereto as Exhibit F. Prior to transfer or sale pursuant to a
registration statement or Rule 144 under the Securities Act of the Conversion
Shares and the Warrant Shares, all such certificates shall bear the restrictive
legend specified in Section 2(g) of this Agreement. The Company represents and
warrants that no instruction inconsistent with the Irrevocable Transfer Agent
Instructions referred to in this Section 5 will be given by the Company to its
transfer agent and that the Securities shall be freely transferable on the books
and records of the Company as and to the extent provided in this Agreement, the
Warrants and the Registration Rights Agreement, except as may be required by
law. If a Buyer provides the Company with an opinion of counsel, in form
reasonably acceptable to the Company, to the effect that a public sale,
assignment or transfer of Securities has been made without registration under
the Securities Act or that the Securities can be sold pursuant to Rule 144(k),
the Company shall permit the transfer, and, in the case of the Conversion Shares
and the Warrant Shares, promptly instruct its transfer agent to issue one or
more certificates, or credit shares to one or more balance accounts at DTC, in
such name and in such denominations as specified by such Buyer and without any
restrictive legend. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyers by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5, that the
Buyers shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

 

SECTION 6.  Conditions to the Company’s Obligation to Close.  The obligation of
the Company to issue and sell the Series B Preferred and the Warrants to each
respective Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions with respect to such Buyer, 
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion by providing such Buyer
with prior written notice thereof:

 

(a)  Transaction Documents.  Such Buyer shall have executed each of the
Transaction Documents to which it is a party and delivered the same to the
Company.

 

(b)  Payment of Purchase Price. Such Buyer shall have delivered to the Company
the purchase price for the Series B Preferred and the Warrants being purchased
by such Buyer at the

 

16

--------------------------------------------------------------------------------


 

Closing, by wire transfer of immediately available funds pursuant to the wire
instructions attached hereto as Schedule A.

 

(c)  Representations and Warranties; Covenants. The representations and
warranties of such Buyer shall be true, correct and complete in all material
respects (except to the extent that any of such representations and warranties
is already qualified as to materiality in Section 2 above, in which case such
representations and warranties shall be true, correct and complete without
further qualification) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date (which shall be true, correct and complete as of such
date)), and such Buyer shall have performed, satisfied and complied with in all
material respects the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by such Buyer
at or prior to the Closing Date.

 

SECTION 7.  Conditions to Each Buyer’s Obligation to Purchase.  The obligation
of each Buyer hereunder to purchase the Series B Preferred and the Warrants set
forth opposite such Buyer’s name on Exhibit A attached hereto from the Company
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for each
Buyer’s sole benefit and may be waived by such Buyer at any time in its sole
discretion by providing the Company with prior written notice thereof:

 

(a)  Transaction Documents. The Company shall have executed each of the
Transaction Documents and delivered the same to such Buyer.

 

(b)  No Delisting of Common Stock. The Common Stock (i) shall be designated for
quotation or listed on the Principal Market and (ii) shall not have been
suspended by the Commission or the Principal Market from trading on the
Principal Market nor shall suspension by the Commission or the Principal Market
have been threatened either (A) in writing by the Commission or the Principal
Market or (B) by falling below the minimum listing maintenance requirements of
the Principal Market.

 

(c)  Representations and Warranties; Covenants.  The representations and
warranties of the Company shall be true, correct and complete in all material
respects (except to the extent that any of such representations and warranties
is already qualified as to materiality in Section 3 of this Agreement, in which
case such representations and warranties shall be true, correct and complete
without further qualification) as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date (which shall be true, correct and complete as of
such date)) and the Company shall have performed, satisfied and complied with in
all material respects the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date. Such Buyer shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect.

 

(d)  Opinion of Counsel. The Company shall have delivered to such Buyer the
opinion of Hale and Dorr LLP, dated as of the Closing Date, in the form of
Exhibit G, attached hereto.

 

17

--------------------------------------------------------------------------------


 

(e)  Delivery of Series B Preferred and Warrants. The Company shall have
executed and delivered to such Buyer certificates for the Series B Preferred and
the Warrants (in such denominations as such Buyer shall reasonably request)
being purchased by such Buyer at the Closing.

 

(f)  Reservation of Common Stock. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, the number of shares
of Common Stock equal to the Reservation Amount.

 

(g)  Irrevocable Transfer Agent Instructions. The Company shall have delivered
the Irrevocable Transfer Agent Instructions, in the form of Exhibit F attached
hereto, to the Company’s transfer agent.

 

(h)  Good Standing Certificates. The Company shall have delivered to such Buyer
(i) a certificate evidencing the incorporation and good standing of the Company
in Delaware issued by the Secretary of State of Delaware as of a recent date;
and (ii) a certificate of good standing (or appropriate counterpart) from the
appropriate governmental authority in each domestic jurisdictions in which
Subsidiaries are incorporated or organized as of a recent date.

 

(i)  Secretary’s Certificate. The Company shall have delivered to such Buyer a
secretary’s certificate, dated as of the Closing Date, certifying as to
(i) adoption of the form of resolutions of the Board of Directors of the Company
consistent with Section 3(b) of this Agreement and in a form reasonably
acceptable to such Buyer, (ii) the Articles of Incorporation and (iii) the
Bylaws, each as in effect at the Closing.

 

(j)  Filings; Authorizations. The Company shall have made all filings under all
applicable federal and state securities laws necessary to consummate the
issuance of the Securities pursuant to this Agreement in compliance with such
laws, and shall have obtained all authorizations, approvals and permits
necessary to consummate the transactions contemplated by the Transaction
Documents and such authorizations, approvals and permits shall be effective as
of the Closing Date.

 

(k)  No Injunctions.  No temporary restraining order, preliminary or permanent
injunction or other order or decree, and no other legal restraint or prohibition
shall exist which prevents or arguably prevents the consummation of the
transactions contemplated by the Transaction Documents, nor shall any proceeding
have been commenced or threatened with respect to the foregoing.

 

(l)  No Material Adverse Effect.  Between the time of execution of this
Agreement and the Closing Date, (i) no Material Adverse Effect shall occur or
become known (whether or not arising in the ordinary course of business) and
(ii) no transaction which is material and unfavorable to the Company shall have
been entered into by the Company.

 

(m)  Payment of Fees. The Company shall have satisfied its obligations under
Section 9(p) of this Agreement.

 

18

--------------------------------------------------------------------------------


 

SECTION 8.  Indemnification.

 

(a)  Indemnification by the Company.  In consideration of each Buyer’s execution
and delivery of the Transaction Documents and acquiring the Securities
thereunder and each Placement Agent’s agreement to act as exclusive placement
agent and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Placement Agent and each Buyer and each other holder of the
Securities and all of their shareholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements
(collectively, “Claims”), incurred by any Indemnitee as a result of, or arising
out of, or relating to (a) any misrepresentation or breach of any representation
or warranty made by the Company in the Transaction Documents, (b) any breach of
any covenant, agreement or obligation of the Company contained in the
Transaction Documents, (c) any cause of action, suit or claim brought or made
against such Indemnitee and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities or (iii) the
status of such Buyer or holder of the Securities as an investor in the Company.
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. Subject to Section 8(b) of this Agreement, the Company
shall reimburse the Indemnitees, promptly as such expenses are incurred and are
due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with the investigating or defending any such Claim.

 

(b)  Procedures for Indemnification.  Promptly after an Indemnitee has knowledge
of any Claim as to which such Indemnitee reasonably believes indemnity may be
sought or promptly after such Indemnitee receives notice of the commencement of
any action or proceeding (including any governmental action or proceeding)
involving a Claim, such Indemnitee shall, if a Claim in respect thereof is to be
made against any the Company under this Section 8, deliver to the Company a
written notice of such Claim, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Indemnitee; provided, however, that an Indemnitee shall have the right to retain
its own counsel if, in the reasonable opinion of counsel retained by the
Company, the representation by such counsel of the Indemnitee and the Company
would be inappropriate due to actual or potential differing interests between
such Indemnitee and the Company; provided, further, that the Company shall not
be responsible for the reasonable fees and expense of more than one (1) separate
legal counsel for such Indemnitee.  In the case of an Indemnitee, the legal
counsel referred to in the immediately preceding sentence shall be selected by
the Buyers holding at least a majority in interest of the Securities to which
the Claim relates.  The Indemnitee shall cooperate fully with

 

19

--------------------------------------------------------------------------------


 

the Company in connection with any negotiation or defense of any such action or
Claim by the Company and shall furnish to the Company all information reasonably
available to the Indemnitee which relates to such action or Claim.  The Company
shall keep the Indemnitee fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto.  The Company shall
not be liable for any settlement of any Claim effected without its prior written
consent; provided, however, that the Company shall not unreasonably withhold,
delay or condition its consent.  The Company shall not, without the prior
written consent of the Indemnitee, consent to entry of any judgment or enter
into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a full release from all liability in respect to such Claim and
action and proceeding.  After indemnification as provided for under this
Agreement, the rights of the Company shall be subrogated to all rights of the
Indemnitee with respect to all third parties, firms or corporations relating to
the matter for which indemnification has been made.  The failure to deliver
written notice to the Company as provided in this Agreement shall not relieve
the Company of any liability to the Indemnitee under this Section 8, except to
the extent that the Company is prejudiced in its ability to defend such action.

 

(c)  Survival of Indemnification Obligations. The obligations of the Company
under this Section 8 shall survive the transfer of the Securities by the
Indemnitees.

 

SECTION 9.  Miscellaneous.

 

(a)  Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

20

--------------------------------------------------------------------------------


 

(b)  Counterparts.  This Agreement may be executed in identical counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement. This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.

 

(c)  Headings. The headings of this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(d)  Entire Agreement.  This Agreement, the Registration Rights Agreement, the
Certificate Amendment and the Warrants and the documents referenced herein and
therein constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Agreement, the Registration Rights Agreement, the Certificate
Amendment and the Warrants supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

 

(e)  Consents. All consents and other determinations required to be made by
Buyers pursuant to this Agreement shall be made, unless otherwise specified in
this Agreement, by Buyers holding at least a majority of the Series B Preferred
held by Buyers then outstanding.

 

(f)  Waivers.  No provision of this Agreement may be amended or waived other
than by an instrument in writing signed by the Company and by Investors holding
at least a majority of the Series B Preferred held by Buyers then outstanding.
No such amendment shall be effective to the extent that it applies to less than
all of the holders of the Series B Preferred then outstanding. No consideration
shall be offered or paid to any person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents or holders of the Conversion Shares, as the case may be.

 

(g)  Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile; or (iii) one (1) Business
Day after deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

Manufacturers’ Services Limited

300 Baker Avenue, Suite 106

Concord, Massachusetts 01742

Telephone:                  (978) 287-5630

Facsimile:                          (978) 287-5635

Attention:                       Chief Executive Officer

                                                                             
and General Counsel

 

21

--------------------------------------------------------------------------------


 

with a copy to:

 

Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Telephone:                  (617) 526-6000

Facsimile:                          (617) 526-5000

Attention:                       John A. Burgess, Esq.

 

If to the Placement Agents:

 

U.S. Bancorp Piper Jaffray

345 California Street, Suite 2100

San Francisco, California  94104

Telephone:                  (415) 984-5127

Facsimile:                          (415) 984-5121

Attention:                       Mr. David Fullerton

 

with a copy to:

 

Gibson, Dunn & Crutcher LLP

1050 Connecticut Avenue NW

Washington, DC 20036

Telephone:                  (202) 955-8500

Facsimile:                          (202) 467-0539

Attention:                       Brian Lane, Esq.

 

 

If to Legal Counsel:

 

Gibson, Dunn & Crutcher LLP

1050 Connecticut Avenue NW

Washington, DC 20036

Telephone:                  (202) 955-8500

Facsimile:                          (202) 467-0539

Attention:                       Brian Lane, Esq.

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto as Exhibit A, with copies to such Buyer’s representatives
as set forth on the Schedule of Buyers, or at such other address and/or
facsimile number and/or to the attention of such other person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission, or (C) provided by a courier or overnight courier
service shall be rebuttal evidence of personal service, receipt by facsimile or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

22

--------------------------------------------------------------------------------


 

(h)  No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(i)  Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(j)  Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person other than the Placement Agents.

 

(k)  Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(l)  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Securities. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the Conversion Shares and
Warrant Shares, determined as if all of the Series B Preferred held by Buyers
then outstanding have been converted into Conversion Shares and all Warrants
then outstanding have been exercised for Warrant Shares without regard to any
limitations on conversion of the Series B Preferred or on the exercise of the
Warrants. A Buyer may assign some or all of its rights and obligations hereunder
without the consent of the Company; provided, however, that the transferee has
agreed in writing to be bound by the applicable provisions of this Agreement and
provided, further, that such assignment shall be in connection with a transfer
of all or a portion of the Series B Preferred and Warrants held by such Buyer
and subject to the terms and conditions of the Series B Preferred and Warrants,
as applicable.

 

(m)  Survival. Unless this Agreement is terminated under Section 9(o) of this
Agreement, the representations and warranties of the Company and the Buyers
contained in Sections 2 and 3 of this Agreement, and the indemnification
provisions set forth in Section 8 of this Agreement, the agreements and
covenants set forth in Sections 4, 5 and 9 of this Agreement shall survive until
such time as no Series B Preferred, Conversion Shares, Warrants or Warrant
Shares remain outstanding. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(n)  Publicity. The Company and the Placement Agents shall have the right to
approve before issuance any press releases or any other public statements with
respect to the transactions contemplated by the Transaction Documents.  Piper
Jaffray has the right to describe its services to the Company in connection with
the Offering and to reproduce the Company’s name and logo in Piper Jaffray’s
advertisements, marketing materials and equity research reports, if any, in the
form previously approved by the Company and subject to the prior approval of the
Company,

 

23

--------------------------------------------------------------------------------


 

which shall not be unreasonably withheld, such additional uses as Piper Jaffray
may from time to time request.  Neither the Company nor the Placement Agents may
use the name of Investor in any way, except as may be required by law and only
to extent so required.

 

(o)  Termination. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 of this Agreement (and the nonbreaching party’s failure to
waive such unsatisfied conditions), the nonbreaching party shall have the option
to terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated pursuant to this Section
9(o), the Company shall remain obligated to reimburse any nonbreaching Buyer for
the expenses described in Section 4(i) of this Agreement.

 

(p)  Placement Agent. The Company acknowledges that it has engaged the Placement
Agents as placement agents in connection with the sale of the Series B Preferred
and the Warrants and that the compensation of such agent is as set forth on the
Schedule of Fees attached hereto as Exhibit C. The Company shall be responsible
for the payment of any placement agent’s fees, financial advisory fees, or
brokers’ commissions (other than for persons engaged by any Buyer or its
investment advisor) relating to or arising out of the transactions contemplated
hereby. The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in connection with any such claim.

 

(q)  Remedies. Each Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any person having any rights under any provision of this Agreement shall be
entitled to enforce such rights to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under this Agreement, any
remedy at law may prove to be inadequate relief to the Buyers. The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

 

(r)  Payment Set Aside. To the extent that the Company makes a payment or
payments to any Buyer hereunder or pursuant to any of the other Transaction
Documents, or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

 

24

--------------------------------------------------------------------------------


 

(s)  Independent Nature of Buyers’ Obligations and Rights.  The obligations of
each Buyer under this Agreement are several and not joint with the obligations
of any other Buyer, and no Buyer shall be responsible in any way for the
performance of the obligations of any other Buyer under this Agreement.  Nothing
contained in this Agreement, and no action taken by any Buyer pursuant hereto,
shall be deemed to constitute the Buyers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Buyers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement.  Subject to the
provisions of Section 9(e) and 9(f) of this Agreement, each Buyer shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Securities Purchase Agreement
to be duly executed as of the date first written above.

 

 

“COMPANY”

 

 

 

MANUFACTURERS’ SERVICES
LIMITED

 

 

 

 

 

By:

 /s/  Albert N. Notini

 

 

Its:

Executive Vice President and Chief Financial Officer

 

 

ACKNOWLEDGED AND AGREED:

 

 

“PIPER JAFFRAY”

 

U.S. BANCORP PIPER JAFFRAY

 

 

By:

 /s/ David J. Fullerton

 

 

 

Its:

 Managing Director

 

 

 

“RBC”

 

RBC DAIN RAUSCHER, INC.

 

 

By:

 /s/ John S. Kirks

 

 

 

Its:

 Managing Director

 

 

[Signatures of Buyers on Following Page]

 

26

--------------------------------------------------------------------------------